DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 3/5/2019.  Currently claims 1-21 are pending and claims 1, 11, and 21 are independent. 
	
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NG/P/2016/000283 (Nigeria) through 371 of PCT/IB2017/055283, filed on 9/5/2016.



Information Disclosure Statement
No information disclosure statement (IDS) submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, no IDS is being considered by the Examiner.
	

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):





Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Specifically, claim 21 is an independent claim but includes the language “using the voter account of claim 1,” however there is lack of antecedent basis the “the voter account.”  Additionally, it is unclear to Examiner what “use the account” actually entails with regards to how the account is used to identify crypto parties.  Appropriate correction is required.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-21, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? 
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10, 16-20) are directed to a statutory category, namely a method.  Claim 11 and its dependent claims (claims 12-15) are directed to a statutory category, namely a method.  Claim 21 is directed to a method.  
Step 2A (Prong 1): Claims 1, 11, and 21, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage an election.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that an election clerk might perform.  The abstract elements of claims 1, 11, and 21 recite in part “Store data…Verify identity…Store data…Verify identity…Engaging in meeting…Poll users…Receive a vote…Facilitate communication…”.  Dependent claims 2 -10 and 12-20 add to the abstract idea the following limitations which recite in part “Verify new users…Uniquely identify…Verify an identity...Send Message…Authenticate users…Identify citizens…Identify traveling passengers…Ensure surveys are performed…Identify users…Determine public opinion…Predict leaders…Poll larger groups…Authenticate a satisfaction…Identify account holders…Verify Customers…Accessing financial and identity information…Preventing fraud…Conduct 
Step 2A (Prong 2):  Independent claims 1, 11, and 21, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  In fact, these claims do not include any additional elements of which to conduct a Step 2A (Prong 2) analysis.  All limitations are directed to the abstract idea.    
Additionally, dependent claims 2 -10 and 12-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 21, which are substantially similar claims to one another, do not include additional elements, when considered both individually and as an ordered combination, which amount to significantly more than the judicial exception.  In fact, these claims do not include any additional elements of which to conduct a Step 2B analysis.  All limitations are directed to the abstract idea. 
Additionally, dependent claims 2 -10 and 12-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-21 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 9, 11, 12, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavez (WO 00/21041).
Regarding claims 1, 11, and 21, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system) comprising: storing data received from a user corresponding to a voting user account; verifying an identity of the user using one of biometrics, background authentication, and photo identification of the user (Chavez P. 7 Row 25 - The "digital signature" most preferably comprises digitally stored biometric signature data. As is known, such data includes thumbprint signatures, retinal scans, voice analysis, or other such biometric information that can uniquely identify an individual); engaging in virtual townhall meetings for discussions pertinent to uniquely identified constituents of particular locations (Chavez Page 13 Row 5 - Thus, the system of the preferred embodiments can take the form of an interactive online town hall meeting where the public has the opportunity to voice their opinions and to address questions and concerns to political leaders, elected officials, and candidates); storing data received form a user corresponding to a representative user account; verifying an As a next step 52, the user is permitted to link to candidate/proposition information {i.e. representative user account} prior to casting a vote for a candidate or a vote for or against a proposition. Linked information can include past votes and stances of representatives (e.g., Congressmen), House Reports, Committee Reports, transcripts and hearings, opinions of others on the issue at hand, reports of administrative agencies, etc. Most preferably, the system includes a search spider that gathers relevant information from publicly available databases on the wide area network (e.g., Internet), categorizes and organizes the information for the user, in accordance with the user's search requests. The retrieved information can be stored centrally upon the wide area network or upon the individual user station. This information can then be accessed and searched by the user at the time of voting. The user is thus provided with the powerful and flexible informational capabilities of the Internet to inform the user's decision at the time of decision-making); polling voting users based on a poll displayed to the voting users and receiving a vote from the voting users if the voting user is verified (Chavez ABS - The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification, tabulation, and publication); and facilitating communication between voting user accounts and representative user accounts (Chavez ABS - The method includes providing communication between individual users and candidates).
Regarding claim 2, Chavez discloses verifying that new users are previously unregistered with a database of existing user before assigning one of a user ID and - In addition, the response would, in the preferred embodiment, include the issuance of a voter registration number uniquely identifiable with the individual voter so registered).
Regarding claim 3, Chavez discloses uniquely identifying users and ensuring one use has only one account regardless of a number of mobile devices owned by the user (Chavez P. 9 Row 16 - In addition, the response would, in the preferred embodiment, include the issuance of a voter registration number uniquely identifiable with the individual voter so registered).
Regarding claim 5, Chavez discloses sending messages directly to targeted individuals to ensure the individual is not a fake account (Chavez P. 15 Row 5 - system particularly useful in communicating directly with individuals having the same interests (as determined, for example, by reference to individuals' demographic profiles)).
Regarding claim 9, Chavez discloses ensuring market surveys and advertising are performed with real individuals according to respective demographics of the individuals (Chavez P. 15 Row 2 - Similarly, the tools presented by the preferred embodiment facilitate direct lobbying of representatives by constituents, rather than solely by special interest groups with greater access to politicians. It will be understood, of course, that special interest groups can also employ the system of the preferred embodiment. Indeed, the skilled artisan will readily appreciate that special interest groups and other parties will find the illustrated system particularly useful in communicating directly with individuals having the same interests (as determined, for example, by reference to individuals' demographic profiles). Such groups can thereby seek and raise funds for pursuing their common interests
Regarding claim 12, Chavez discloses accurately determining input and public opinion of a particular constituency on any particular issue by uniquely identifying each user (Chavez Page 13 Row 27 - The two way publishing aspects of the polling and voting features, for example, enable a voter to poll certain constituents on various issues to better inform his or her vote. For example, an individual voter can conduct a straw vote through the polling feature in advance of completing his or her actual ballot. Such a poll can be tailored to reach citizens having particular demographic profiles of interest to the voter).
Regarding claim 14, Chavez discloses polling larger groups of individuals to collect additional data than is provided by traditional population sampling over the internet (Chavez Page 3 Row 16 -  Applicant has recognized that the advent of the Internet has provided an ideal opportunity to transfer the technology developed in association with local area networks for vote collection and opinion gathering to a level heretofore not realized, thereby establishing access for a much larger portion of the population).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 7, 8, 10, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (WO 00/21041) in view of Rodriguez et al. (US Patent 10,594,484)
Regarding claim 4, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks verifying an identity of a user with one of social media and peer to peer interactions.
Rodriguez, from the same field of endeavor, teaches verifying an identity of a user with one of social media and peer to peer interactions (Rodriguez COL 30 ROW 47 - factors such as peer to peer verification).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 
Regarding claim 6, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks authenticating and verifying real users logged into other accounts to ensure that users of other accounts are interacting with real individuals to prevent impersonation.
Rodriguez, from the same field of endeavor, teaches authenticating and verifying real users logged into other accounts to ensure that users of other accounts are interacting with real individuals to prevent impersonation (Rodriguez COL 73 ROW 35 - the uPass Connect mechanism can be used for the following purposes: Verifying identity (ID) Online Verifying age online KYC (Know Your Customer) mechanisms No-phishing i.e. as an anti-phishing mechanism Multi Factor Authentication Bots Prevention Preventing Multiple Accounts (i.e. being opened by the same entity) To implement “One user one Vote” voting mechanisms
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another (Rodriguez COL 6 ROW 64)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional identity verification techniques that Rodriguez discloses because it improves the verification processes of the voting systems of Chavez.
Regarding claim 7, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks verifying uniquely identifying citizens by law authorities.
Rodriguez, from the same field of endeavor, teaches uniquely identifying citizens by law authorities (Rodriguez COL 35 ROW 63 - Document Issuing Authorities - Vouchsafing provides a means by which uPass accounts can be annotated with profiles, however, these are potentially low-quality sources of gossip rather than anchored identity statement. An authorised Document Issuing Authority is a recognised source of high-quality identity information anchored to real-world documents
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another (Rodriguez COL 6 ROW 64)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional identity verification techniques that Rodriguez discloses because it improves the verification processes of the voting systems of Chavez.
Regarding claim 8, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks uniquely identifying traveling passengers.
Rodriguez, from the same field of endeavor, teaches uniquely identifying traveling passengers (Rodriguez COL 92 ROW 23 - Airlines Purchasing the flight ticket via Yoti ewallet and simultaneously attaching all ID details to the ticket Proving identity while purchasing the flight ticket and attaching this ticket to a Yoti Connecting boarding pass to identity Storing the boarding pass on Yoti Proving your identity and proof of purchase simultaneously at the airport Working with airlines, airports and the border authorities to expedite passengers securely through high security areas Applications that deliver the functionality above).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another (Rodriguez COL 6 ROW 64)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional identity verification techniques that Rodriguez discloses because it improves the verification processes of the voting systems of Chavez.
Regarding claim 10, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks identifying users uniquely through the voting user account to access medical and insurance information without recourse to the user's hospitals, cards, or other conventional means.
Rodriguez, from the same field of endeavor, teaches identifying users uniquely through the voting user account to access medical and insurance information without Applications that use a trusted identity as a mechanism to access and control a store of personal data. Applications where attributes can be held securely and encrypted. Personal vault linked to identity, e.g. for: Documents Qualifications Digital Content Medical records).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another (Rodriguez COL 6 ROW 64)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional identity verification techniques that Rodriguez discloses because it improves the verification processes of the voting systems of Chavez.
Regarding claim 16, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks identifying account holders to access account holder transactions with merchants.
Rodriguez, from the same field of endeavor, teaches identifying account holders to access account holder transactions with merchants (Rodriguez COL 43 ROW 31 - Each device contains a receipt book 300 (FIG. A1a) which holds an arbitrary number of receipts from prior transactions) to gain loyalty rewards without cards (Rodriguez Table 1 - loyalty attributing profiles to their members; programmes allow companies to issue loyalty ‘cards’ via yoti, sharing communications and promotions; allow users to store all membership and loyalty programme details on their yoti multi sector digital manage company assets).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another (Rodriguez COL 6 ROW 64)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional identity verification techniques that Rodriguez discloses because it improves the verification processes of the voting systems of Chavez.
Regarding claim 17, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks verification of customers at merchants prior to consummation of financial transactions and accessing online payment platforms without using cards or mobile devices.
Rodriguez, from the same field of endeavor, teaches verification of customers at merchants prior to consummation of financial transactions and accessing online payment platforms without using cards or mobile devices (Rodriguez COL 45 ROW 1 - When a bearer-only authentication occurs the uPass reader 54 will send the credentials 30 proffered by the customer 20 in a message 100 to the authorisation service 14b. The user's credentials are then tested for validity before being marked as used and a response 122 is returned to the uPass reader along with a link to a profile which holds a photograph to allow visual confirmation of identity by the merchant).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another (Rodriguez COL 6 ROW 64)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional identity verification techniques that 
Regarding claim 18, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks accessing all financial and identity information of customers using the voting user account to enable conducting of transactions and self identification without recourse to cards and registered mobile devices.
Rodriguez, from the same field of endeavor, teaches accessing all financial and identity information of customers using the voting user account to enable conducting of transactions and self identification without recourse to cards and registered mobile devices (Rodriguez COL 45 ROW 1 - When a bearer-only authentication occurs the uPass reader 54 will send the credentials 30 proffered by the customer 20 in a message 100 to the authorisation service 14b. The user's credentials are then tested for validity before being marked as used and a response 122 is returned to the uPass reader along with a link to a profile which holds a photograph to allow visual confirmation of identity by the merchant).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another 
Regarding claim 19, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks preventing credit card fraud by uniquely identifying card holders at a point of sale using the voting user account.
Rodriguez, from the same field of endeavor, teaches preventing credit card fraud by uniquely identifying card holders at a point of sale using the voting user account (Rodriguez COL 45 ROW 1 - When a bearer-only authentication occurs the uPass reader 54 will send the credentials 30 proffered by the customer 20 in a message 100 to the authorisation service 14b. The user's credentials are then tested for validity before being marked as used and a response 122 is returned to the uPass reader along with a link to a profile which holds a photograph to allow visual confirmation of identity by the merchant).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting 
Regarding claim 20, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks conducting financial transactions using only the voting user accounts without registered mobile devices, cards, and paper money to enhance financial inclusion.
Rodriguez, from the same field of endeavor, teaches conducting financial transactions using only the voting user accounts without registered mobile devices, cards, and paper money to enhance financial inclusion (Rodriguez COL 45 ROW 1 - When a bearer-only authentication occurs the uPass reader 54 will send the credentials 30 proffered by the customer 20 in a message 100 to the authorisation service 14b. The user's credentials are then tested for validity before being marked as used and a response 122 is returned to the uPass reader along with a link to a profile which holds a photograph to allow visual confirmation of identity by the merchant).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the identity verification techniques of Rodriguez because Rodriguez discloses “A core function of the digital identity system 1 is to provide a mechanism by which users can validate themselves to one another (Rodriguez COL 6 ROW 64)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional identity verification techniques that Rodriguez discloses because it improves the verification processes of the voting systems of Chavez.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (WO 00/21041) in view of Green et al. (USPGPUB 2013/0006719)
Regarding claim 13, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks identifying and predicting potential leaders from a popularity of authentic ratings of inputs on public and national issues.
Green, from the same field of endeavor, teaches identifying and predicting potential leaders from a popularity of authentic ratings of inputs on public and national issues (Green Fig. 13 - 368 – Green ¶79 - Another portion of the accountability page 350 provides a listing of issues 368 that are gaining constituency interest. The listing may be ordered according to recent interest by the eligible voters {i.e. leader}, popularity among eligible voters, and/or geographical relevance. The listing of issues 368 includes all matters of budget, policy, legislation, etc. on which the eligible voter may desire to provide quantitative feedback to the elected official. While the eligible voters may use this portion of the accountability page to bring issues and matters of concern to the attention of their elected official).   
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the election techniques of Green because Green discloses “This method of implementing the electoral system 100 ensures that the persons elected to office will act in accordance with the intent of the eligible voters that have elected those persons to office. Further, this will enable the eligible voters to gain some accountability over the elected officials. (Green ¶103)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional election techniques that Green discloses because it allows for increased voter participation within the democratic process disclosed in Chavez.
Regarding claim 15, Chavez discloses a method of providing verified user communication (Chavez ABS - A method for utilizing a wide area network, such as the Internet, for elections, polls, petition signature gathering, and related communications in a political system).
Chavez lacks authenticating a collective satisfaction of constituents based on elected representatives.
Green, from the same field of endeavor, teaches authenticating a collective satisfaction of constituents based on elected representatives (Green ¶90 - One example of an elected official page 410, when interfacing with the voter computing system 101 via the elected official card, is shown in FIG. 16. The elected official page 410 includes eligible voters' opinions {i.e. satisfaction} presented in a tabular format).   
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the online voting methodology/system of Chavez by including the election techniques of Green because Green discloses “This method of implementing the electoral system 100 ensures that the persons elected to office will act in accordance with the intent of the eligible voters that have elected those persons to office. Further, this will enable the eligible voters to gain some accountability over the elected officials. (Green ¶103)”.   Additionally, Chavez further details that “The method further includes allowing the user to digitally sign his or her vote, opinion, petition, or proposed issue, associating the signature with the ballot, petition, or poll data, and transmitting it to a centralized processing location for verification (Chavez ABS)” so it would be obvious to consider including the additional 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624